WILLARD BARTLETT, J.
This is an action to recover the reasonable value of services rendered by the plaintiff to the defendant in the capacity of a stenographer in reporting the defendant’s trial as a captain of police before the police commissioners of Long Island City. The defendant admits that certain services were rendered, but denies that they were of the value alleged in the complaint, and pleads payment for such services as are thus admitted. Upon the trial the proof was conflicting, but the evidence fairly established the plaintiff’s claim. The only point presented by this appeal as to which there can be any serious doubt is the objection to the plaintiff’s charge of $5 for each day’s attendance at the defendant’s trial before the police commissioners of Long Island City when the proceeding was adjourned. There was no evidence of any express agreement to pay the stenographer for such adjournments, nor would evidence of a custom to make such a charge be binding upon the defendant in the absence of circumstances indicating that he was aware of such custom and assented to it. The proof on this subject, however, went further, and was to the effect that $5 for adjournments was the reasonable value of the services of the stenographer in attending upon the hearing, even though he was not called upon to take any testimony; and, as the at-' tendance on each occasion was at the instance and for the benefit of the defendant, he was chargeable with the reasonable value thereof thus established. No sufficient ground appears for interfering with the judgment, and it should be affirmed.
Judgment of the municipal court affirmed, with costs. All concur.